Case 2:19-cv-06340-JMA-ARL Document 1 Filed 11/08/19 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                       x
 EDWARD HONIG, on behalf of himself and
 class of similarly situated individuals,

        Plaintiff,

 VS


 THE LEVINBOOK LAW FIRM, P.C., a New
 York professional corporation,

        Defendant.
                                                       x


                                COMPLAINT       -   CLASS ACTION

                                         INTRODUCTION

       1.         Plaintiff, Edward Honig, brings this action to secure redress from the unlawful

credit and collection practices engaged in by Defendant, The Levinbook Law Firm, P.C.

       2.         Plaintiff alleges violations of the Fair Debt Collection Practices Act, 15 U.S.C.

51692 et seq. ("FDCPA").

       3.         The FDCPA broadly prohibits unfair or unconscionable collection methods,

conduct which harasses        or   abuses any debtor, and the use       of any false or   deceptive

statements   in   connection with debt collection attempts.     It   also prohibits the use   of   any

business, company, or organization name other than the true name            of the debt collector's

business, company, or organization. See, 15 U.S.C. S 1692e.

       4.     The FDCPA is a strict liability statute which provides for actual or statutory

damages upon the showing           of a single violation. See Bentley v Great Lokes     Collection

Bureau,6 F.3d 60,62-63 (2d Cir. 1993).
Case 2:19-cv-06340-JMA-ARL Document 1 Filed 11/08/19 Page 2 of 9 PageID #: 2




          5.       In enacting the FDCPA, Congress found that: "[t]here is abundant evidence of

the use of abusive, deceptive, and unfair debt collection practices by many debt collectors.

Abusive debt collection practices contribute to the number of personal bankruptcies, to

marital instability, to the loss of jobs, and to invasions of individual privacy." 15 U.S.C.       S


1692(a).

          6.       Because   of this,   courts have held that "the FDCPA's legislative intent

emphasizes the need        to construe the statute broadly, so that we may protect consumers

against debt collectors' harassing conduct." and that "It]his intent cannot be underestimated."

Romirez v. Apex Financial Management LLC,567 F.Supp.2d 1035, 1042 (N.D.             Ill. 2008).

          7.       The FDCPA encourages consumers to act as "private attorneys general" to

enforce the public policies and protect the civil rights expressed therein. Crabill v. Trans

Union, LLC,259 F.3d 662, 666 (7th Cir. 2001).

          8.       Plaintiff seeks to enforce those policies and civil rights which are expressed

through the FDCPA, 15 U.S.C. $ 1692 et seq.

          9.       The use of any false, deceptive, or misleading representation or means in

connection with the collection          of any debt establishes a concrete injury for   purposes of

Article   III   standing. See Bautz v. ARS Nor. Services, Lnc.,226 F. Supp. 3d 131, 145 (E.D.N.Y.

2016).

          10.      Claims under    f5    USC   5   1692e are evaluated   with respect to the   least

sophisticated consumer standard. Sparkman v. Zwicker & Associotes, PC,374 F. Supp. 2d

2s3 (E.D.N.Y. 200s).

                                  VENUE AND JURISDICTION
 Case 2:19-cv-06340-JMA-ARL Document 1 Filed 11/08/19 Page 3 of 9 PageID #: 3




        11.   This Court has subject matter jurisdiction under f 5 U.S.C. 5 1692k, 28 U.S.C.

$ 1331, and 28 U.S.C. S 1337

        12.    Venue and personal jurisdiction in the Eastern District of New York are proper

because Defendant resides    in this judicial district, and a substantial part of the events   or

omissions giving rise to the claims alleged herein occurred in this district.


                                           PARTIES

        13.   Plaintiff Edward Honig is a natural person and a resident of Lawrence, New

York.

        14.   Edward Honig is a consumer as defined by 15 U.S.C. S 1692a(3).

        15.   Defendant, Levinbook Law Firm, P.C., is a New York professional corporation

whose address of record is 77 Arkay Drive, Suite    Cl, Hauppauge, New York 11788.

        16.   Levinbook Law Firm, P.C. regularly attempts to collect "debt" as that term is

defined by 15 U.S.C. 5 1692a(5).

        17.   Levinbook Law Firm, P.C. is a "debt collector" as defined by 15 U.S.C.           g


1692a(6). See Heina v. Jenkins, 514 U.S.291, 115 S. Ct. 1489, 131 L. Ed.2d 395 (1995).

                                FACTUAL ALLEGATIONS

        18.   On or about September 10, 2019, the form debt collection letter (the ..Letter,,)

attached as Exhibit   A. bearing the header "The Levinbook Law Firm, p.c." was mailed to

Plaintiff for the purpose of collecting an alleged debt, purportedly owed to Zwanger-pesiri

Radiology. The Levinbook letter concerned Account Number 11s6333 for the Dates of

Service 01/29119.

        19.   The Lener is a .,communication', as defined by 15 U.S.C. g 1692a(2).
Case 2:19-cv-06340-JMA-ARL Document 1 Filed 11/08/19 Page 4 of 9 PageID #: 4




        20.      The Letter states in part, "Our records indicate that we have not receive [sic]

a   response   to our previous letter which was sent by this office to you in regard to        the

above-referenced medical debt owed to the above-referenced creditor."

        2L.      Defendant did,   in fact, receive a response to a previous   Levinbook letter for

Account Number 1156333 for the Date(s) of Service       0ll29ll9.

        22.     The response was in the form of the lawsuit captioned Honig v. The Levinbook

Law Firm, PC., No. 2:19-cv-03898 (E.D.N.Y. Filed July 5, 2019) ("Honig l"), wherein

Defendant was sued for violating the FDCPA while attempting to collect on the same account

and date of service as that referenced in the Letter.

        23.     The Letter goes on to state, "At this time, no attorney associated with our office

has reviewed the particular circumstances of your account with our client."

        24.     In fact, no one from The Levinbook Law Firm, P.C., has reviewed the template of

the form letter it sends to consumers.

        25.     Defendant exercises little to no control or oversight over lt's debt collection

correspondence, allowing     it's creditor clients to contact consumer's under the guise of    an

attorney's office by use of an attorney letterhead.

        26.     The collection Letter is one of thousands, of mass-produced, computer-generated,

form letters prepared on The Levinbook Law Firm, P.C. letterhead for the purpose of extracting

payment from consumers who allegedly owe debts to Defendanfs clients.

        27.     By Defendant's own admission, the form letters are sent without any actual

involvement of The Levinbook Law Firm, p.C.

        28.     The collection letters are printed and transmitted by an out of state printing
 Case 2:19-cv-06340-JMA-ARL Document 1 Filed 11/08/19 Page 5 of 9 PageID #: 5




and mailing service.

         29.   Maintaining the advisory that no attorney associated with The Levinbook Law

Firm, P.C. has reviewed the particular circumstances relevant to your medical account, on all

Levinbook stationery, does not shield a collection lawyer, especially when the advisory is

false.

         30.   Despite prior litigation, Defendant     is   unable    to control, flag or stop its
correspondence from its automated destination irrespective       of identifiers such as Account

Number or Dates of Service.

         31.   The ratio of collection letters issued by Levinbook to Levinbook Law Firm

Attorney staffing level, results   in   unmanageable   risk and subsequent harm to recipient

consumers.

         32.   Upon information and belief, Defendant Levinbook's policy is to have                  no

minimum dollar value for which      it will allow its attorney   collection letters to be sent to

consumers. In this instance the dollar amount the law firm sought is $5.53.

         33.   Issuance of unreviewed attorney collection letters at the direction of a creditor

constitutes a violation of 15 U.S.C. 1692j(a).


                           COUNT I _FDCPA- CLASS CLAIM

         34.   Plaintiff incorporates the foregoing paragraphs   as   if fully   set forth herein.

         35.   The sending of letters such as Exhibit A violates 15 U.S.C. gg16g2e, et seq.

         36.   Section 1692e, generally, provides prohibits a debt collector from using any

false, deceptive, or misleading representation or means in connection with the collection of

any debt. without limiting the general application of the foregoing, the following conduct is
        Case 2:19-cv-06340-JMA-ARL Document 1 Filed 11/08/19 Page 6 of 9 PageID #: 6




       a   violation of this section:

                 $ 1692e(3): The false representation or implication that any individual is         an
                attorney or that any communication is from an attorney.

                5 1692e(10): The use of any false representation or deceptive means to collect
                or attempt to collect any debt or to obtain information regarding a consumer.

                                            CLASS ALLEGATIONS

                37.     Plaintiff brings this claim on behalf of   a class, pursuant to Fed. R.   Civ.   P. 23(a)


       and (b)(3).

                38.     The class consists of (a) all natural persons (b) who were sent a letter in the

       form represented by Exhibit A (c) to collect an alleged debt (d) which letter was sent on or

       after a date one year prior to the filing of this action, and on or before a date 21 days after the

       filing of this action.

                39.     On information and belief, based on the volume of Defendant's operations and

       the use of form documents, the class exceeds 40, and is so numerous that joinder of all

       members is impracticable.

                40.     There are questions   of law and fact common to the class members, which

       common questions predominate over any questions that affect only individual class members.

       The predominant common questions are whether Exhibit A violates the FDCpA by:

(i)    Whether Exhibit A. when viewed under the least sophisticated consumer standard, comprises
       a false representation or implication that any individual is an attorney or that any
       communication is from an attorney;

(ii)   Whether Exhibit       A.   when viewed under the least sophisticated consumer standard,
       constitutes a false representation or deceptive means to collect or attempt to collect any debt
       or to obtain information regarding a consumer.

                41.     Plaintiff 's claim is typical of the claims of the class members. All are based on
Case 2:19-cv-06340-JMA-ARL Document 1 Filed 11/08/19 Page 7 of 9 PageID #: 7




the same factual and legal theories.

       42. Plaintiff will fairly       and adequately represent the interests    of the class
members. Plaintiff has retained counsel experienced in consumer credit and debt collection

abuse cases.

       43. A class action is superior to other alternative methods of adjudicating         this

dispute, because: (a) individual cases are not economically feasible; (b) consumers may not

realize that their rights are violated, and; (c) Congress intended class actions as a principal

means of enforcing the FDCPA.


       WHEREFORE, Plaintiff request that the Court enter judgment in favor of Plaintiff

and the Class Members and against Defendant for:


          (a)   A declaration that Defendant's communication violates the FDCPA;


          (b)   Statutory damages;


          (c)   Attorney's fees, litigation expenses and costs of suit;


          (d)   Such other or further relief as the Court deems proper.



Dated: Uniondale, New York
       November 4, 2019

                                                                aham Kle    an
                                                            KLEINMAN LLC
                                                            626 RXR Plaza
                                                            Uniondale, New York 11556-0626
                                                            Telephone (516) 522-2621
                                                            Facsimile (BBB) 522-1692
                                                            akJeinman@kleinmanl lc.com
Case 2:19-cv-06340-JMA-ARL Document 1 Filed 11/08/19 Page 8 of 9 PageID #: 8




             EXHIBIT A TO COMPLAINT
.ffiI
q)G               Case 2:19-cv-06340-JMA-ARL Document 1LAW
                                      THE LEVINBOOK     FiledFIRM,
                                                              11/08/19  Page 9 of 9 PageID #: 9
                                                                     P.C.
                                                                77 ARKAY DBIVE, SUITE C1
                                                                                     .I
                                                              HAUPPAUGE, NEW YORK 1788
         Neil S. Levinbook                                                                                                  Paul A. Montuori
         'Admilled in NY & NJ                                                                                                     Of-counsel
                                                                                                                       'Admitted in NY & MA
        Bandi Seidner
        'Admitted in NY

        TELEPHONE: (6311 612-2732                                                                                        FAX: (631)291-9570
        TOLL FFIEE; (855) 699-1818
        All inbound and outbound lelephone
        calls may be monitored and/or recorded                                          September 10, 201    I

        Creditor:           ZWANGER-PESIRI RADIOLOGY                                   Account Number:           1156'
        Patient Name:       EDWARD HONIG                                               Date(s) ol Service:       01129119 - 01129119
                                                                                       Amount Due:               $5.53
        Dear EDWABD HONIG

            Our records indicate that we have not receive a response to our previous letler which was sent by this office to you in
        rsgard to the above-relerenced medical debt owed to the above-refer€nced creditor. At this time no attorney associated
        with our ollice has reviewed the particular circumstances ol your account with our client.

            The above-reterenced creditor has retained our otfice to collect this debt. Please contact our office so that we may
        discuss resolution ot this debt if you wish.

            ll you wish to pay this debt, or any portion thereol, you may make payment by check made payable to "The Levinbook
        Law Firm, P.C." and mail your check to lhe address set forth at the top of this letter. Please place your accounl number
        (as set torlh above) on your check. You may also pay by money order or credit card.

                                 You may also maks payment online by going to: https:/A,vww.paydalacenter.com
                                                 Your inrormalion for payment is as follows:
                                       Access Code: LLFPAY Account Numben 00389520 PIN: 37666

                                         lf you have any questions, please contacl Pat L. at (631 ) 612-2732

            THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT
        PURPOSE.

                                       Ngw York City Department of Consumer Affairs License Number 2046652


                                         PLEASE SEE BEVEHSE SIDE FOH IMPORTANT INFORMATION




            THE LEVINEOOK LAW FIRM P C
            r/ AHKAY DRIVE SUITE CI
            HAUPPAUGE NY 11788




            ADDBESS SERVICE REOUESTED



          tr,llrrltrlll,llr,lrlilllrrrllrrrlrllrlr,l,r,llltrlt,iltlllil'tt
                      EDWARD HONIG

                                                                                       THE LEVINBOOK LAW FIRM, P.C.
                                                                                       77 ABKAY DHIVE SUITE C.I
                                                                                       HAUPPAUGE    NY 11788


                                                                                                                 MDC002-0910- 12a7603969-0   t   A97- 1S97
